Citation Nr: 9911773	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  93-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to connection for bronchitis, 
residuals of pneumonia, a low back disorder, malaria, and 
residuals of flash burns to the eyes.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to December 
1969.

The claims file contains a report of an unappealed rating 
decision dated in August 1970 wherein entitlement to service 
connection for residuals of pneumonia, malaria, and 
bronchitis was denied.

On file is the report of an unappealed rating decision dated 
in January 1971 wherein entitlement to service connection for 
low back strain was denied.

Of record is the report of an unappealed rating decision 
dated in July 1990 wherein it was determined that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for bronchitis, residuals 
of pneumonia, malaria, and a low back injury; and entitlement 
to service connection for flash burns of the eyes was denied.

The current appeal arose from a September 1991 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The RO determined that new and 
material evidence had not been submitted to reopen claims of 
entitlement to service connection for bronchitis, residuals 
of pneumonia, low back strain, flash burns of the eyes, 
malaria, and PTSD; and denied entitlement to service 
connection for a seizure disorder.

The RO granted entitlement to service connection for PTSD 
with assignment of a 30 percent evaluation effective from 
June 19, 1991, date of the veteran's claim.


The RO affirmed the 30 percent evaluation for PTSD in October 
1993 and February 1994.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO for further development in October 1995.

In September 1998 and January 1999 the RO affirmed the 
determinations previously entered.

The case has been returned to the Board for further appellate 
review.

The issue of entitlement to an initial evaluation in excess 
of 30 percent for PTSD is addressed in the remand portion of 
this decision.


FINDINGS OF FACT

1.  The claim for service connection for a seizure disorder 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

2.  The RO denied reopening the claims of entitlement to 
service connection for low back strain, malaria, bronchitis, 
and residuals of pneumonia; and denied entitlement to service 
connection for flash burns of the eyes when it issued an 
unappealed rating decision in July 1990.  

3.  The additional evidence submitted since the July 1990 
rating decision does not bear directly or substantially upon 
the issues at hand, is essentially duplicative or cumulative, 
and is not so significant that it must be considered to 
fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The claim for service connection for a seizure disorder 
is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Evidence received since the July 1990 rating decision 
wherein the RO denied reopening the claims of service 
connection for low back strain, bronchitis, residuals of 
pneumonia, malaria; and denied service connection for flash 
burns of the eyes is not new and material, and the veteran's 
claims for service connection are not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a seizure disorder.

Factual Background

The appellant's service medical records reflect that he 
denied "fits" and having had a period of unconsciousness at 
his June 1967 enlistment physical examination.  Neurologic 
evaluation was normal then.  A diagnosis was not made in June 
1967.  
The appellant did receive some medical treatment during his 
period of active service.  However, his service medical 
records do not disclose any treatment for, or complaints 
regarding, seizures, "fits," or a period of 
unconsciousness.

In December 1969, the appellant was scheduled for a 
separation physical examination.  At that time, he stated 
that he was in good health but for a back strain.  The 
appellant did not mention seizures or any such symptomatology 
in December 1969.  Indeed, he then again specifically denied 
"fits" and a period of unconsciousness.  Moreover, 
neurological examination was again normal, and a relevant 
diagnosis was not made.

In July 1970, the appellant filed his original claim for 
compensation.  He did not file a claim for compensation for a 
seizure disorder at that point.

The appellant, in July 1970, underwent a period of VA 
hospitalization.  He was afforded two separate physical 
examinations during this hospitalization.  On both occasions, 
neurological evaluation was normal.  Diagnoses were made in 
July 1970, but nothing as to a seizure disorder was reported.

The appellant filed claims for compensation for a low back 
strain and a fungus infection in December 1970.  As 
beforehand, he did not enter a claim for a seizure disorder.

The appellant again submitted claims for compensation in 
November 1989.  Several disabilities were named in this 
filing, but once more the appellant did not allege a seizure 
disorder.

In June 1991, over twenty-one years after his discharge from 
active duty, the appellant filed a claim for compensation for 
seizures.

Subsequent to the appellant's filing, his VA 
treatment/evaluation records were obtained.  These VA medical 
records reveal a period of hospitalization beginning in mid-
June 1991.  The appellant claimed at that time that he had 
been suffering from seizures since 1972 - a couple of years 
after his separation from the military.  Though he did not 
have any seizures while hospitalized, a diagnosis of a 
seizure disorder was made.  This diagnosis was not related to 
the appellant's period of active duty, however.

The appellant posted another claim for compensation in July 
1991; he filed for multiple disabilities, including seizures.  
The appellant contended in July 1991 that he was "also 
having seizures secondary to [his service-connected] 
disabilities," of which there were none at that time.

In October 1991, the appellant furnished copies of letters 
which he said he sent to his parents while he was in service 
in Vietnam.  The three letters cite a couple of disorders 
such as bronchitis and malaria.  However, there is no 
reference in these letters to seizures, "fits," or the 
like.

Additional VA treatment records were secured by the RO.  The 
appellant, in August 1991, went for a VA social worker 
assessment.  His social worker wrote, "Veteran has a history 
of alcohol abuse, marijuana abuse, amphetamine abuse which 
also exacerbate his problems [with] anxiety, depression, & 
seizures."

In October 1992, the appellant was afforded a VA psychiatric 
examination.  In the resultant VA examination report, the VA 
psychiatrist observed that the appellant had a history of 
drug use while on active duty; specifically, the examiner 
referred to his use of LSD, hashish, speed, and opium during 
active service.  According to the VA examiner, the appellant 
additionally recounted in October 1992 that "after his 
discharge from the military, he continued to have difficulty 
with alcohol and drug use . . . ."

The appellant was again hospitalized in December 1992.  At 
that VA hospitalization, he told his attending physician that 
he had a history of grand mal seizures since 1974 - over four 
years following his separation - and that he has taken 
prescription medication for seizures (Dilantin) since then.  
The appellant reported that his last epileptic seizure 
occurred two months earlier.  The appellant was "placed on 
seizure precautions" during his December 1992 VA 
hospitalization, and there was a diagnosis of grand mal 
seizures.  However, as before, the appellant's seizure 
disorder was not connected to his period of military service.

The appellant required VA hospitalization in July 1993.  
Several diagnoses were made then, including "continuous" 
alcohol abuse and a seizure disorder.  The appellant was 
discharged in July 1993 with a three-month supply of various 
medications, including Dilantin.  As with earlier treatment, 
the appellant's seizure disorder was not tied to his active 
duty period.

In September 1993, the appellant returned for VA 
hospitalization.  Several diagnoses were again made, 
including "continuous" alcohol dependence and grand mal 
seizures; this time, the full relevant diagnosis was grand 
mal seizures "by history."  The appellant, during this 
hospitalization, stated to his VA attending physician that he 
had a history of seizures since 1974; he reported as well 
that a computerized tomographic (CT) scan of his head 
performed in 1974 was negative.  Concerning seizures, the VA 
physician opined, "It is possible that this is alcohol 
withdrawal seizures."  The appellant's seizure disorder was 
not linked to his military service.

As noted above, the appellant's case initially reached the 
Board in October 1995.  It was remanded at that time for 
further procedural and substantive development.  Among such 
requested development was the acquisition of his VA 
treatment/evaluation records.

The appellant's medical records from the Little Rock, 
Arkansas, VA Medical Center (MC) were procured.  Earlier 
periods of VA hospitalization do not disclose a diagnosis of 
a seizure disorder.  For instance, the appellant underwent VA 
hospitalization in November 1978, and a pertinent diagnosis 
was not made at that time.  Likewise, during VA 
hospitalization in August 1986, a seizure disorder diagnosis 
was not listed.

In October 1989, the appellant complained of "sometimes" 
having convulsions for a span of six weeks.  He did not tell 
of previous seizures at that VA hospitalization.  Diagnoses 
in October 1989 included a questionable seizure disorder.  
The diagnosis was repeated in December 1989; though a seizure 
disorder diagnosis, without qualification, was made in 
November 1989.

These medical records reflect a November 1989 period of 
hospitalization.  The appellant was found to be suffering 
from several disorders at that time, including polysubstance 
abuse and "[p]artial complex seizures times two (possible 
epilepsy)."  

There were no current seizures, but the appellant was 
continued on anti-seizure medication.  The attending VA 
physician did not relate his seizure disorder to his active 
duty.

The appellant required a period of VA hospitalization in 
November 1994.  Diagnoses at that time consisted of, inter 
alia, "episodic" alcohol abuse and a seizure disorder 
"secondary to trauma."  The discharge summary from this VA 
hospitalization also reads, "He has history of seizures due 
to trauma."  

The "trauma" mentioned by the attending VA physician was 
not specified or characterized in any form.  There is no 
discussion of the appellant's active service period in this 
VA discharge summary, though.  It is noted that the appellant 
"was given tapering doses of Chlordiazepoxide to prevent 
seizures from alcohol withdrawal."  He was medicated with 
Dilantin to prevent seizures.

In July 1995, the appellant asserted that, if he stopped his 
seizure medication, he would experience seizures in two 
months.  He further reported that he had fallen off a house 
in 1974, and that he began to suffer seizures after falling 
off this house.

The appellant, in November 1995, related to his attending VA 
physician that he had been in two motor vehicle accidents, 
injuring his neck and low back.

The appellant's current VA medical records reflect another 
period of hospitalization in November 1995.  Again, several 
diagnoses were made in November 1995, including 
"continuous" polysubstance abuse and a grand mal seizure 
disorder.  Again, the appellant's seizure disorder was not 
related to his period of active duty.

In January 1996, the appellant was scheduled for a VA 
psychiatric examination.  The VA examiner noted at that time 
that the appellant experienced "long-term recall deficits."


The appellant returned for VA hospitalization in January 
1997.  It was reported at that time that he had a history of 
motor vehicle accident trauma; the injury was said to involve 
his back.  The Board also observes that, during January 1997 
VA hospitalization, the appellant stated that he had a 
history of seizures "all of his life."

Later, during VA treatment in April 1997, the appellant 
claimed that he has been suffering from a seizure disorder 
since falling off a truck during active duty.  He then stated 
that his seizures started in 1974 or 1975 - several years 
after his discharge from service.  His last seizure was one 
month earlier.

The appellant, in June 1998, underwent yet another period of 
VA hospitalization.  Diagnoses consisted of PTSD, 
"episodic" alcohol abuse, and a seizure disorder, inter 
alia.  As beforehand, the appellant's seizure disorder was 
not tied to his period of active duty.

In June 1998, the appellant was scheduled for VA examination.

The appellant was afforded a VA psychiatric evaluation in 
June 1998.  Diagnoses included "chronic long-term" alcohol 
use; "chronic long-term" substance abuse; PTSD; mixed 
personality disorder; and "[s]eizure disorder from record 
and history."  The seizure disorder diagnosis was not 
connected to the appellant's active duty period.

A general VA examination was conducted in June 1998.  The VA 
examiner noted in the examination report, "As to seizure 
disorder, the veteran has had multiple [VA hospital] 
admissions . . . beginning back in 1994, always with a 
diagnosis of alcohol abuse, marijuana abuse, cocaine abuse . 
. . ."  The VA physician observed, "Although the record 
does not document the veteran ever having a head injury, he 
does claim that [he] did have a fall in Vietnam, and thinks 
that the onset of seizures, which he claims were in 1974, 
were due to the previous head injury."  

It was the June 1998 VA examiner's response, "There is no 
documentation that I could find to establish this.  There 
does appear to be the impression of physicians on occasion 
that his seizures were probably due to alcohol withdrawal 
seizures."

A diagnosis of history of a seizure disorder was made in June 
1998.  The June 1998 VA examiner spoke to the issue of 
etiology of this disorder.  He opined, "As to etiology of 
seizure disorder, it would be the impression of this examiner 
. . . that they were most likely secondary to chronic alcohol 
abuse and/or drug abuse."  The VA examiner emphasized that 
he could not locate any documentation of the appellant's 
having sustained a head injury during his active service.

Following the appellant's June 1998 VA examinations, yet more 
VA treatment/evaluation records were obtained by the RO.

The appellant's VA medical records reveal that, in January 
1990, it was reported that he suffered a seizure one month 
earlier.  In stark contrast, the appellant in February 1990 
denied a history of seizures.

In January 1999, the appellant was afforded a Board video 
conference hearing.  He testified at this time that he began 
having seizures in 1973 - a different onset date than 
previously contended.  He testified that he believed that his 
seizure disorder was produced by his falling off a truck in 
that year.  The appellant also claimed at his hearing that he 
was involved in an accident - fall - while on active duty in 
Vietnam.  But he stated this time that such in-service fall 
occurred in 1968.  Finally, the appellant admitted that he 
was never told that his alleged in-service fall was the cause 
of his seizure disorder.  Transcript, January 1999.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. § 1110 (West 1991).  

Certain chronic diseases, such as epilepsies, may be presumed 
to have been incurred in service if shown to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998);  
38 C.F.R. §§ 3.307, 3.309 (1998).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b).  In general, lay witnesses such as the 
appellant and his family are only competent to testify as to 
factual matters, such as what symptoms an individual was 
manifesting at a given time.  Issues involving medical 
causation, onset, etiology, or diagnosis require competent 
medical evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91 (1993).

A claimant must present evidence of a well-grounded claim.  
That is, a plausible claim, one which is either meritorious 
on its own or capable of substantiation.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim must 
be supported by evidence, not just allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  If a claim is 
not well-grounded, then no duty to assist the claimant in the 
development of that claim attaches to VA.  38 U.S.C.A. § 
5107(a).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).


In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled. VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The Board concludes that the evidentiary record in this case 
does not warrant the grant of service connection for a 
seizure disorder.

The evidence of record does not substantiate that the 
appellant suffered from seizures while on active duty.  Nor 
do his service medical records establish that he was involved 
in a fall off a truck during active service.

The appellant did obtain some treatment while in service.  
However, not once did he seek or receive treatment for 
seizures, "fits," or a period of unconsciousness while in 
the military.  Indeed, the appellant expressly denied having 
"fits" or a period of unconsciousness at his December 1969 
separation physical examination.  Further, neurological 
examination in December 1969 was normal.

The Board points out as well that the appellant's letters to 
home during service fail to mention seizures, "fits," or 
unconsciousness.  Nor did the appellant's letters address or 
refer to any kind of fall injury.  It seems reasonable to 
assume that if the appellant had truly developed a seizure 
disorder while in service, or fallen off a truck and 
sustained injuries, he would have spoken of it to his 
parents.

Here, the evidence of record likewise does not reveal 
continuity of symptomatology of a seizure disorder or such 
symptomatology after the appellant's separation from service.  
There is simply no record of the appellant having experienced 
seizures or having developed a seizure disorder within one 
year of his discharge from the military.

The appellant was twice examined during a July 1970 period of 
VA hospitalization, and on both occasions, neurological 
examination was normal.  The only diagnoses in July 1970 were 
drug dependence and an inadequate personality.

To be sure, the appellant has alleged onset dates at least 
three or four years after his separation from service.  He 
has variously contended, for example, onset dates of 1972, 
1973, and 1974 - outside the one-year presumptive service 
connection period.

The appellant's post-service VA treatment/evaluation records 
are of no help to him.  His VA medical records point to the 
development of a seizure disorder many years after his 
separation from service in December 1969.  

The Board notes that the appellant underwent a period of VA 
hospitalization in November 1978, and a relevant diagnosis 
was not given at that time.  In August 1986, he was 
hospitalized yet another time, and, again, a seizure disorder 
was not diagnosed.  A diagnosis of a questionable seizure 
disorder was made as late as December 1989 - twenty years 
after the appellant's separation.

Moreover, no physician has related the appellant's current 
seizure disorder to his period of active military service.



The Board acknowledges that, during VA hospitalization in 
November 1994, there was a diagnosis of a seizure disorder 
"secondary to trauma."  The discharge summary from this VA 
hospitalization, read, "He has history of seizures due to 
trauma."

However, this "trauma" could be in reference to any number 
of injuries.  As related above, the appellant has been 
involved in at least two motor vehicle accidents since his 
separation.  He apparently fell off a house in 1974, and he 
fell off a truck in 1973.  The "trauma," in fact, could 
mean the appellant's chronic drug and alcohol abuse.  The 
Board points out that, in November 1994, the appellant "was 
given tapering doses of Chlordiazepoxide to prevent seizures 
from alcohol withdrawal."

For such a reason, it cannot be said that the November 1994 
diagnosis effectively relates the appellant's seizure 
disorder to his military service; or dates the disorder to 
within one year of his separation from the military.

Such a conclusion is supported by the fact that during no 
other VA hospitalization was the appellant's seizure disorder 
related to his active duty.  Again, as outlined above, the 
appellant has had numerous periods of VA hospitalization over 
the years, and not once was his seizure disorder expressly 
linked to service.  If anything, his attending VA 
physician(s) have thought his seizure disorder to be related 
to his alcohol and drug abuse over numerous years.

Moreover, the appellant was afforded VA examination in June 
1998, and it was explicitly opined at that time that his 
seizure disorder is not connected to his military service.

The VA examiner observed, in part, in June 1998, "There does 
appear to be the impression of [VA] physicians on occasion 
that his seizures were probably due to alcohol withdrawal 
seizures."  


The June 1998 VA examiner then specifically opined, "As to 
etiology of seizure disorder, it would be the impression of 
this examiner . . . that they were most likely secondary to 
chronic alcohol abuse and/or drug abuse."  The VA examiner 
stressed that he could not locate any documentation of the 
appellant's having suffered a head injury during his active 
service.

Only the appellant has alleged that he experiences a present 
seizure disorder which is due to his military service - to a 
fall during active duty.  As related above, lay witnesses 
such as the appellant are only competent to testify as to 
factual matters, such as what symptoms an individual was 
manifesting at a given time.  Issues involving medical onset 
and diagnosis require competent medical evidence, and the 
appellant has not been shown to be a competent medical 
professional.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91 (1993).

There is yet another fact that weighs against the appellant's 
current claim for a seizure disorder.  The appellant was 
discharged from service in December 1969, yet waited until 
June 1991 to file his seizure disorder service connection 
claim - a period of time in excess of twenty-one years after 
his separation from service.  Furthermore, the appellant 
filed several claims for compensation in that intervening 
period of time, and did not mention anything as to a seizure 
disorder on those occasions.  The appellant has never 
explained his reasons for waiting for over twenty-one years 
to assert the present claim.

It seems reasonable to assume that if the appellant had truly 
developed a seizure disorder while in service or within one 
year of his separation, he would not have delayed filing this 
claim for compensation for so very long.  A claimant's delay 
in asserting a claim can constitute negative evidence which 
weighs against that belated claim.





In summary, the Board must deny the appellant's claim of 
entitlement to service connection for a seizure disorder as 
not well-grounded in the absence of competent medical 
evidence linking such post service reported disorder to his 
period of active service.

Although the Board has considered and denied the appellant's 
claim on a ground different from that of the RO, which denied 
the claim on the merits, the appellant has not been 
prejudiced by such a decision.  That is because in assuming 
that the claim was well-grounded, the RO actually accorded 
the appellant greater consideration than this claim, in fact, 
warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In light of the implausibility of the appellant's claim and 
the failure to meet his initial burden in the adjudication 
process, the Board concludes that he has not been prejudiced 
by its decision to deny his appeal for entitlement to service 
connection for a seizure disorder.

The Board views the above discussion as sufficient to inform 
the appellant of the elements necessary to complete an 
application for a well-grounded claim for service connection 
for a seizure disorder, and he has not indicated the 
existence of any post-service or in-service medical evidence 
that has not already been procured which would serve to 
render his seizure disorder claim well-grounded.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 
9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 
(Fed.Cir. 1997).

As the veteran's claim for service connection for a seizure 
disorder is not well-grounded, the doctrine of reasonable 
doubt is not applicable.


II.  Whether new and material evidence 
has been submitted to reopen claims of 
entitlement to service connection for 
bronchitis, residuals of pneumonia, low 
back strain, malaria, and residuals of 
flash burns to the eyes.

Factual Background

The evidence which was of record prior to the July 1990 
rating decision wherein the RO denied reopening claims of 
entitlement to service connection for bronchitis, residuals 
of pneumonia, low back strain, and malaria; and denied 
service connection for residuals of flash burns to the eyes 
is briefly summarized below.

The appellant's service medical records did not disclose any 
evidence of a back disorder, flash burns of the eyes, 
bronchitis or malaria.  

The appellant was treated for pneumonia during active duty, 
but the respiratory disorder resolved and did not result in a 
chronic condition.  After March 1969, the appellant's service 
medical records did not establish any further treatment for, 
or evaluation of, pneumonia.

The appellant, in December 1969, was scheduled for a 
separation physical examination.  He stated at that time that 
he was in good health but for a back strain.  He denied a 
history of "back trouble of any kind" and "eye trouble".  
The examiner noted the appellant had been wearing glasses for 
one year at that point, but did not mention anything as to an 
eye injury during service.  There was no relevant diagnosis 
made in December 1969; in fact, the appellant was not 
diagnosed with any disability at that time.

The appellant underwent a period of VA hospitalization in 
July 1970.  During his VA hospitalization, two physical 
examinations were conducted.  On the first examination, the 
appellant's breath sounds were found to be normal.  On the 
second examination, coarse rales were said to be heard in his 
right lung field.  

No eye or back disorder was found on either examination.  
However, a chest x-ray was ordered at that time, and it was 
interpreted as normal.  Blood work was also performed in July 
1970, and such testing did not detect malaria.  The only two 
diagnoses in July 1970 were drug dependence and an inadequate 
personality.

Evidence associated with the claims file subsequent to the 
July 1990 rating decision wherein the RO determined that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for bronchitis, 
residuals of pneumonia, low back strain, and malaria; and 
denied entitlement to service connection for residuals of 
flash burns to the eyes is reported below.

In July 1991, the appellant entered his current claims.  He 
declared in his filing that he wanted to be re-evaluated on 
his "s/c bronchitis, pneumonia"; and that "I also had s/c 
malaria."  He did not address the fact that his previous 
claims had been denied by the RO.

Following the submission of his claims, the appellant 
provided copies of three letters which he said were written 
to his parents while he was in service in Vietnam.

In the first letter, apparently dated in January 1969, the 
appellant claimed that he had to shave off his mustache 
"because of the powder that blew up in [his] face burned 
it."  He did not speak of any eye injury or eye problems in 
this letter.

In the second such letter, apparently dated in February 1969, 
the appellant claimed that he lost 15 pounds in 2 weeks 
"with the malaria."  The appellant now argues that this 
reference to malaria establishes a diagnosis of malaria 
during active service.  He also noted "I have 14 days light 
duty on my back.  I don't have to lift any projos or powder.  
The put me on the 175 mm gun."  He did not relate an actual 
back injury, nor did he report an actual back disability.  He 
currently argues that this references a low back strain 
during active service.  



In the third letter, apparently dated in March 1969, the 
appellant advanced, "So far they have found only bronchitis.  
I have had diarrhea ever since I had malaria."  The 
appellant remarked, "Well here I am in the hospital again."  
The appellant now argues that these references prove a 
diagnosis of malaria and bronchitis during active duty; and 
states that bronchitis, alleged above, later developed into 
pneumonia.

VA treatment records were obtained by the RO.

The appellant was hospitalized in June 1991.  A couple of 
diagnoses were made at that time, but nothing as to an eye 
disorder, bronchitis, pneumonia, or malaria was reported.  
Chronic thoracic and cervical strain were noted.

VA hospitalization again proved necessary in December 1992, 
July 1993, and September 1993.

In December 1992, a pertinent diagnosis was not listed.  The 
appellant was examined during this period of VA 
hospitalization, and no pertinent findings were reported.

Likewise, no pertinent findings or diagnoses were reported in 
July 1993 or September 1993.  The Board observes that a 
physical examination and blood work were performed in 
September 1993.

Following the Board's remand of the appellant's case in 
October 1995, additional VA treatment/evaluation record were 
secured by the RO.

The appellant was hospitalized at the Little Rock, Arkansas, 
VAMC in November 1989.  He was afforded a physical 
examination during his hospitalization.  As beforehand, no 
pertinent findings were reported on examination.

Between 1993 and 1995, the appellant was hospitalized several 
times.  Specifically, he underwent VA hospitalization in 
October 1993, April 1994, May 1994, November 1994, March 
1995, July 1995, and November 1995.  Physical examinations 
were conducted during these VA hospitalizations.  Not once 
was the appellant found to have bronchitis, pneumonia, or 
malaria.  During a July 1995 hospitalization, the appellant 
informed his attending physician of a post service back 
injury.  He related that he had fallen off a house in 1974, 
thereby injuring his back.

The appellant was hospitalized in November 1995.  Pertinent 
diagnoses were arthritis of the neck and lumbosacral spine.  
As beforehand, the appellant's back disorder was not linked 
to service.  The veteran voiced complaints of low back and 
neck pain.  He reported two motor vehicle accidents and 
injuries to his neck and low back.

The appellant, in January 1996, was afforded a VA psychiatric 
examination.  At his examination, the appellant maintained 
that he was treated for malaria while on active service.

Earlier VA treatment/evaluation records from the Waco, Texas, 
VAMC were obtained by the RO.  

As with later periods of time, the appellant reported for VA 
hospitalization several times between 1986 and 1989.  He was 
hospitalized in August 1986, January 1989, October 1989, and 
December 1989.  There were no pertinent findings.

Additionally, the RO acquired sets of VA treatment/evaluation 
records from the Dallas, Texas, VAMC and Fort Worth, Texas, 
VA Outpatient Clinic (OPC); the RO also secured the 
appellant's later VA medical records from the Waco VAMC.  In 
August 1993 the veteran complained of chronic low back pain.  
His low back pain was not related to service.

The appellant was once more hospitalized at the Waco VAMC in 
January 1997.  A physical examination was afforded him at 
that time, and his lungs were found to be clear bilaterally.  
Malaria was likewise not diagnosed in January 1997.  Disc 
problems in the neck and low back were noted.  Such problems 
were held to be from a motor vehicle accident several months 
earlier.

The appellant's VA treatment/evaluation records reveal 
several periods of VA hospitalization at either the Waco VAMC 
or Dallas VAMC between 1978 and January 1997.  There were no 
pertinent findings.

In November 1978, no pertinent diagnosis was made.  At 
another January 1997 VA hospitalization, physical examination 
of the chest was normal; indeed, physical examination at that 
time was within normal limits "entirely."  There were no 
pertinent findings.

The appellant went for treatment for back pain in August 
1988.  X-rays showed degenerative joint disease of the 
lumbosacral spine.  Such x-rays had been requested because of 
an injury to the back and a rib.  The low back disorder was 
not linked to service.

The appellant obtained a great deal of VA treatment from the 
Fort Worth VAOPC from the late-1980's forward.  There were no 
pertinent findings.  In March 1997 the veteran complained of 
low back pain.  His pain was not related to service.

In August 1997 the veteran sought treatment for an eye injury 
which had occurred one week earlier.  A metal foreign body 
apparently had entered his right eye while he was grinding an 
object.  The foreign body was then embedded in the cornea, 
and there was some infiltrate surrounding it.  He returned 
for treatment after a second eye injury involving some type 
of burn.  At the time of treatment, the left eye had cleared, 
bit the right eye remained infected and irritated.


The appellant, for example, was given a physical examination 
during VA treatment in September 1997 and November 1997.  
Both times, his lungs were clear.  A chest x-ray was ordered 
during January 1998 VA treatment.  It was interpreted as 
showing "well aerated" and clear lungs, as well as no 
fluid.

The appellant, in June 1998, once more needed a period of VA 
hospitalization.  At that time, he did not voice any 
complaints regarding bronchitis, pneumonia, or malaria, and a 
relevant diagnosis was not made.

The appellant was afforded VA examination in June 1998.

The appellant reported then an intermittent cough, sometimes 
productive.  The June 1998 VA examiner noted that the 
appellant had a "long history" of cigarette smoking, dating 
from age sixteen; the VA physician further noted that the 
appellant smokes two packs of cigarettes per day.  It was 
added by the examiner that the appellant had smoked marijuana 
for fifteen years.

At the June 1998 VA examination, the appellant's lungs were 
once again found to be clear.  The VA examiner concluded that 
there was no current evidence of bronchitis, pneumonia, or 
malaria, including residuals thereof.

VA conducted an examination of the spine in June 1998.  The 
veteran reported that he had fallen during service, injuring 
his neck and low back.  More particularly, he claimed that he 
had slipped off the back of a truck while in service.  The 
appellant maintained that, following this in-service 
accident, he was flown to a hospital where he was treated 
with bed rest and pain medication for a period of three 
weeks.  

The appellant, at his June 1998 VA examination, also related 
two motor vehicle accidents in 1994.  In the first accident, 
he declared he injured his neck and left knee.  In the second 
accident, he sustained injuries to his neck and low back.  
The appellant said to the VA examiner that the second motor 
vehicle accident necessitated six months of physical therapy, 
and that he suffered from multiple back problems since the 
latter accident.  

The June 1998 VA examiner pointed out in the examination 
report that the appellant and his wife related different 
stories about the above accidents.  The examiner diagnosed 
chronic cervical strain and chronic lumbar strain.

The June 1998 VA examiner offered an equivocal opinion 
regarding the etiology of the appellant's low back disorder.  
He declared, "this examiner is unable to say based on 
reasonable medical probability that his current symptoms are 
or are not related to his military service."  The physician 
continued, "I can certainly say it is compatible with the 
history, if indeed it can be shown that he has injured his 
neck and lumbar spine while in Vietnam, and that is 
documented...."

It was elaborated by the June 1998 examiner that the 
appellant's current low back symptomatology are "also 
compatible with the history of the motor vehicle accident.  
It is also compatible with life.  Cervical and lumbar strain 
is an ubiquitous condition."

The appellant was provided a VA eye examination in June 1998.  
He reported then that he experienced occasional eye redness 
and blurred reading vision.  He again contended that he 
sustained a flash burn injury to both eyes in 1969 while in 
Vietnam; he said he was exposed to a gunpowder explosion.  
The appellant additionally maintained that both of his eyes 
were subsequently patched for several days, and then healed 
without any further problems.  It was noted as well that the 
appellant sustained a recent injury to his right eye.  Two 
eye diagnoses were made.  The first diagnosis as a corneal 
scar to the right eye, which was stated to be due to an eye 
injury after the appellant's separation from service.  The 
second was a retinal hemorrhage/probable branch vein 
occlusion of the right eye, which was similarly held not to 
be "service-connected."

The RO, following the appellant's VA examinations, was able 
to secure still more of his VA treatment/evaluation records.

These VA medical records show that the appellant was 
hospitalized in January 1990.  In January 1990, he did not 
state any complaints regarding a low back disorder, eye 
disorder, breathing obstruction, difficulty breathing, or a 
cough.  On physical examination, his lungs were clear, 
without rhonchi, rales, or wheezes.  A diagnosis of 
bronchitis, pneumonia, or malaria was not made.

In January 1999, as related above, the appellant was afforded 
a Board video conference hearing.  He testified at that time 
that he usually develops respiratory problems during the 
summer.  But he did not speak of a current respiratory 
disability and, in fact, admitted that he currently did not 
suffer from bronchitis.  Concerning malaria, the appellant 
once again claimed that he contracted the disease during his 
active duty period in Vietnam.  He did not claim a current 
malaria, however.  Further, he conceded that he had not 
recently been told that he had malaria.  He testified that he 
had injured his back in service.  He stated that he fell 
while unloading a truck, that he received treatment at that 
time, and that since service his back had bothered him.  With 
respect to his eyes, the veteran testified that while in 
Vietnam, gunpowder blew up in front of him, thus burning his 
hair and harming his eyes.  He stated that his eyes were 
bandaged for two days following the explosion.  He recounted 
that he suffered from light flashed and tunnel vision.  He 
asserted that he had a residual vision loss due to this 
alleged in-service injury.  Transcript, January 1999.

Criteria

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991;  38 C.F.R. § 20. 1103 (1998).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.




A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104.  (West 1991).  A final and binding agency decision 
shall not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 2.302 of this part).  38 U.S.C.A. § 7105;  38 C.F.R. 
§ 20.1103.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


In Colvin, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") adopted 
the following rule with respect to the evidence that would 
justify reopening a claim on the basis of new and material 
evidence, "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome." Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the case at hand 
according to the standard in 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996).  Rather, it is the specified bases for the final 
disallowance that must be considered in determining whether 
the newly submitted evidence is probative.

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999; Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999).  First, the Board must determine whether the 
evidence presented or secured since the prior final denial of 
the claim is "new and material." Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened, and the Board 
will determine, based on all the evidence of record in 
support of the claim, and presuming the credibility thereof, 
whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).




If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determination of 
new and material evidence and well groundedness.


Analysis

The veteran seeks to reopen his claims for service connection 
for bronchitis, residuals of pneumonia, low back strain, 
malaria, and flash burns to the eyes.  When a claim is 
finally denied by the RO, the claim may not thereafter be 
reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  In order to reopen a finally denied 
claim there must be new and material evidence presented since 
the claim was last finally disallowed on any basis, not only 
since the claim was last denied on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  Under Evans, evidence is new 
if not previously of record and is not merely cumulative of 
evidence previously of record.  

A review of the RO's findings in July 1990 shows it found 
that no new and material evidence had been submitted to 
reopen the claims of entitlement to service connection for 
bronchitis, residuals of pneumonia, low back strain, and 
malaria; and that flash burns of the eyes were not shown in 
the service medical records.






In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding any of the 
disabilities at issue to warrant reopening the veteran's 
claims for service connection.  The specified bases of the 
July 1990 denial have not changed materially by the 
additional evidence which does not show that the veteran 
currently has bronchitis, residuals of pneumonia, low back 
strain, malaria, or flash burns to the eyes which have on the 
basis of competent medical authority have been linked to 
service.

The additional evidence submitted since the July 1990 denial 
is essentially cumulative of earlier evidence and does 
nothing to establish onset of any of the disabilities at 
issue during the veteran's period of service.

The appellant's statements and allegations made during the 
adjudication of his bronchitis, pneumonia, low back strain, 
flash burns to the eyes, and malaria claims are neither new 
nor material.

The appellant's contentions that he developed the 
disabilities at issue were before the RO prior to its July 
1990 rating decision and were, thus, previously considered 
and addressed.  As such, the allegations are best described 
as merely being cumulative in nature.  They represent neither 
new nor material evidence.

Similarly, the appellant's three in-service letters which he 
apparently posted to his parents during his service in 
Vietnam, while new, are not material evidence.  They, in and 
of themselves, do not permit the conclusion that the veteran 
incurred or aggravated any of the disabilities at issue.  The 
appellant, as a lay person, is simply not competent to offer 
diagnoses or etiology for any disorders.  



The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b).  In general, lay witnesses such as the 
appellant are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time.  Issues involving medical causation, 
etiology, onset, and diagnosis require competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 
5 Vet. App. 91 (1993).

The appellant's VA medical records, dating from the 1970's to 
the present, are certainly new.  But they are plainly not 
material.  Again, these VA medical records, "old" and 
"new," or current, do not establish show that the appellant 
has any of the disabilities at issue linked on the basis of 
competent medical authority to his period of service.  The 
opinions of the VA examiners do not link any of the 
disabilities at issue to service.

The Board has carefully reviewed the testimony presented by 
the veteran at the hearing held before the undersigned in 
January 1999.  Again, the veteran is reiterating allegations 
which were addressed by the RO when it issued its 
determination in July 1990.  He again opined that he had the 
disorders at issue as the result of injury or onset during 
service.  As the Board noted earlier, the veteran is not 
competent to express any opinions as to etiology or diagnosis 
of any disorder.  Espiritu.

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must first determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, No. 97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 
1999); Elkins v. West, No. 97-1534, slip op. at 15 (U.S. Vet. 
App. Feb. 17, 1999).


As new and material evidence has not been submitted to reopen 
the veteran's claims for the multiple disorders at issue, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171 
(1996).


ORDER

The veteran not having submitted a well-grounded claim of 
entitlement to service connection for a seizure disorder, the 
appeal is denied.

The veteran not having submitted new and material evidence to 
reopen claims of entitlement to service connection for 
bronchitis, residuals of pneumonia, a low back strain, 
malaria, and for residuals of flash burns to the eyes, the 
appeal is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As related above, this case was last before the Board in 
October 1995.  It was remanded to the RO at that time for 
further evidentiary and procedural development.  



The evidentiary development ordered by the Board consisted 
of: securing the appellant's complete VA treatment records; 
obtaining any outstanding service medical records; obtaining 
any other pertinent records identified by the appellant; and 
scheduling a detailed and comprehensive VA psychiatric 
examination after his complete medical records had been 
obtained.

The RO, on remand, did secure some of the appellant's 
remaining VA treatment records.  However, it did not acquire 
his complete VA treatment/evaluation records.

The RO, in addition, did schedule the appellant for a VA 
psychiatric examination, but did so before a complete medical 
record could be assembled.  It consequently cannot be said 
that the appellant has been afforded an informed and 
competent VA psychiatric examination.

The Board cannot now address the appellant's current PTSD 
increased rating claim until the development previously 
requested has been completed by the RO to the extent 
possible.  Stegall v. West, 11 Vet. App. 268 (1998); See 
Hart v. Brown, 
No. 92-576 (U.S. Vet. App. July 15, 1993).

At present, it appears as well that other relevant records 
should be obtained by the RO.

The appellant, at his January 1996 VA examination, stated 
that he had then been receiving treatment at the Forth Worth 
Vet Center for three or four years.  The appellant, at his 
January 1999 hearing, testified that he received (SSI) 
benefits from the Social Security Administration (SSA) for 
approximately five years during the early and mid-1990's; he 
reported that he was granted SSI benefits due to his PTSD and 
other disabilities.  It does not appear that either the 
appellant's Forth Worth Vet Center records or his SSA records 
have been sought by the RO.


VA has a duty to assist the veteran in the development of 
facts pertinent to a claim.  38 U.S.C.A. § 5107(a).  This 
duty to assist includes the duty to develop facts where the 
record before the Board is clearly inadequate.  
EF v. Derwinski, 1 Vet. App. 324 (1991); Littke v. Derwinski, 
1 Vet. App. 90 (1990).  The development of facts includes a 
"thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  (emphasis added).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his PTSD increased 
rating claim under 38 U.S.C.A. § 5107(a) (West 1991) and 
38 C.F.R. § 3.103(a) (1998), the Board is deferring 
adjudication of this issue pending a remand of the case to 
the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may have additional records 
pertaining to his treatment.  After 
obtaining any necessary authorization or 
medical releases, the RO should attempt 
to obtain legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records and those at the Fort Worth Vet 
Center.

2.  The RO should secure from the SSA the 
records pertinent to the veteran's PTSD 
claim, including the medical records 
relied upon concerning this claim.  If 
the medical and other records are not 
presently available, that fact should be 
so entered in his claims file as well.

3.  The RO should schedule the appellant 
for a comprehensive VA psychiatric 
examination in order to determine the 
current nature and extent of severity of 
his service-connected PTSD.  Any 
necessary tests and studies, including 
appropriate psychological studies (if 
determined necessary by the 
psychiatrist), should be conducted at 
this time.  The appellant's claims file, 
copies of the previous and amended 
criteria for rating mental disorders, and 
a separate copy of this remand must be 
made available to, and thoroughly 
reviewed by, the VA psychiatric examiner 
prior and pursuant to conduction and 
completion of the examination.

First, the psychiatrist must give a 
detailed account of all manifestations of 
the appellant's PTSD found to be present.

The Board points out that the appellant 
has been diagnosed with other psychiatric 
disabilities in the past.  Accordingly, 
the VA examiner must make a diagnosis of 
all psychiatric disabilities, if more 
than one, from which the appellant 
presently suffers, and then plainly state 
which current symptomatology is 
associated with his service-connected 
PTSD disability and which is related to 
other psychiatric disability(-ies).  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, if applicable, that should be so 
declared.  

The examiner must express an opinion as 
to the impact of the appellant's service-
connected PTSD on his ability to work.  




The psychiatrist is further requested to 
give an opinion as to which of the 
following criteria best describes the 
veteran's current psychiatric disability 
picture due solely to his service-
connected PTSD:

(1) A mental condition has been 
formally diagnosed, but symptoms are 
not severe enough either to 
interfere with occupational and 
social functioning or to require 
continuous medication;

(2) Occupational and social 
impairment due to mild or transient 
symptoms which decrease work 
efficiency and ability to perform 
occupational tasks only during 
periods of significant stress; or 
symptoms controlled by continuous 
medication;

(3) Occupational and social 
impairment with occasional decrease 
in work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although 
generally functioning 
satisfactorily, with routine 
behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, and mild 
memory loss;







(4) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory; impaired judgment; impaired 
abstract thinking; disturbances of 
motivation and mood; and difficulty 
in establishing or maintaining 
effective work and social 
relationships;

(5) Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); and 
the inability to establish and 
maintain effective relationships;

(6) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; and 
memory loss for names of close 
relatives, own occupation, or own 
name.

A multi-axial assessment should be 
performed, and a thorough discussion of 
Axis IV (psychosocial and environmental 
problems) and Axis V Global Assessment of 
Functioning (GAF) score, with an 
explanation of the numeric code assigned, 
is to be included.

It is imperative that the examining 
psychiatrist furnish a complete rationale 
for all opinions and determinations 
expressed.

7.  Following completion of the foregoing 
development, the RO should review the 
veteran's claims folder to ensure that 
all of the foregoing requested 
development has been completed.  In 
particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial increased evaluation for PTSD, 
based upon a review of all of the 
relevant evidence, with application of 
Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1998).

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, this case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

